DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 4/15/2022.
Claims 21-40 are currently pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Scirica et al. US 2012/0080492.
Regarding claim 21: 
Scirica teaches an apparatus (Prior art device 10) comprising:
(a) a motor ([0083]); and 
(b) an end effector (16) actuatable by the motor to staple tissue ([0083]) with a plurality of staples each having a crown (52) and a pair of legs (54/56), wherein the end effector includes a plurality of staple forming pockets (48) that comprises: 
(i) a first array of staple forming pockets (46b) configured to form staples with a first formed shape ([0080], shape is the well-known two-dimensional B-shape, with details incorporated by reference), and 
(ii) a second array of staple forming pockets (46a) configured to form staples with a second formed shape.
The prior art described by Scirica does not teach the second formed shape being different than the first formed shape.
Scirica describes an improvement over the prior art that includes using staples (150) having a curved three-dimensional shape ([0103]-[0108]).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the prior art, by using curved, three-dimensional staples and corresponding pockets, in any combination, to replace the first and/or second arrays (in this case, the second array), in order to help reduce the gap between adjacent pockets nearest the cut tissue ([0008]-[0009]).
Claims 22-40 are rejected under 35 U.S.C. 103 as being unpatentable over Scirica, as applied above, and further in view of Bedi et al. US 2011/0087276.
Regarding claim 22: 
Scirica teaches the apparatus of claim 21, as discussed above, but does not teach wherein the crown and the legs of each staple [of the first array] in an unformed state define a staple plane, wherein the first formed shape comprises a two- dimensional shape relative to the staple plane, 
Scirica does not teach wherein the crown and the legs of each staple [of the second array] in an unformed state define a staple plane, the second formed shape comprises a three-dimensional shape relative to the staple plane.
Bedi, however, discloses an alternative three-dimensional staple that is planar in the unformed state (FIG. 49), that uses offset pocket pairs (see FIG. 46) in the anvil surface to form the staples into a three-dimensional shape (FIGS. 50-52A).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the apparatus and second array of staples of Scirica, by using the staples disclosed by Bedi, since Bedi’s design allows the tissue to be better captured within the staple ([0127]).
Regarding claims 23-27: 
The combination of Scirica and Bedi teaches all of the limitations of claims 23-27.
Regarding claim 28: 
The combination of Scirica and Bedi teaches the apparatus of claim 27, as discussed above, wherein the end effector further comprises: (i) a cutting member configured to cut tissue ([0007], [0081]), and (ii) a cutting member opening (envisaged in FIG. 9) configured to slidably receive the cutting member, wherein the cutting member opening has a first opening side and an opposed second opening side (as is well-known in the art).
Regarding claims 29-33: 
The combination of Scirica and Bedi teaches all of the limitations of claims 29-30, where the third and fourth arrays are interpreted to be arrays of one of the two corresponding pairs of the pocket pairs.
Regarding claim 34: 
The combination of Scirica and Bedi teaches the apparatus of claim 21, as discussed above, further comprising a closure assembly and a firing assembly each operatively coupled with the end effector, wherein the closure assembly is configured to actuate the end effector to clamp tissue, wherein the firing assembly is configured to further actuate the end effector to staple the clamped tissue, wherein the motor is operable to drive the firing assembly and not the closure assembly (Scirica, [0007],[0083]).
Regarding claim 35: 
The combination of Scirica and Bedi teaches the apparatus of claim 21, as discussed above, wherein the apparatus further comprises a body and a shaft extending distally from the body, wherein the end effector is disposed at a distal end of the shaft (Scirica, FIG. 1).
Regarding claim 36-40: 
The combination of Scirica and Bedi teaches all of the limitations of the apparatus of claims 36-40, as detailed in the rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731